                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN

 CHERYL REAL ESTATE, LLC
 18622 County Highway X
 Kiel, WI, 53042

                                                     Plaintiff,                         Case No.:

 v.

 MANITOWOC COUNTY
 1010 South 8th Street
 Manitowoc, WI 54220

                                                      Defendant.


                                          COMPLAINT


       NOW COMES Plaintiff, Cheryl Real Estate, and as and for a Complaint against Defendant

Manitowoc County, allege and aver as follows:

       1.      Plaintiff Cheryl Real Estate, LLC, is a Wisconsin limited liability company with

Registered Agent Cheryl Vogel and principal offices located at 18622 County Highway X, Kiel,

WI, 53042.

       2.      Manitowoc County is a municipal corporation founded under the laws of Wisconsin

with County Executive Bob Ziegelbauer.

       3.      On or around June 24, 2019, Manitowoc County filed a Complaint against Cheryl

Real Estate contending that it failed to replace a septic system quickly enough.

       4.      On or around July 23, 2019, Cheryl Real Estate filed the below timely:




            Case 1:20-cv-01654-WCG Filed 11/02/20 Page 1 of 6 Document 1
       5.      Two days later, on July 25, 2019, Attorney Peter Conrad filed the following

affidavit with the Court:




                                             2

            Case 1:20-cv-01654-WCG Filed 11/02/20 Page 2 of 6 Document 1
       6.      This document was filed by Peter Conrad, corporation counsel for Manitowoc

County, under color of state law.

                                            3

            Case 1:20-cv-01654-WCG Filed 11/02/20 Page 3 of 6 Document 1
        7.      This signed document filed with the Court states that “[t]he Defendant has failed to

provide an answer or join the issue in any manner within twenty days of service.”

        8.      Cheryl Real Estate had submitted its filing two days earlier.

        9.      Even if Cheryl Real Estate’s filing is not considered an “answer”, it certainly joined

the issue “in some manner”.

        10.     Manitowoc County never moved to strike Cheryl Real Estate’s answer or to declare

it insufficient or did anything else with the document.

        11.     On the basis of Conrad’s affidavit stating that no answer or other attempt to join

issue was made, the Manitowoc County Circuit Court entered default judgment against Cheryl

Real Estate.

        12.     Because the Manitowoc County Circuit Court entered a default judgment against

Cheryl Real Estate, Cheryl Real Estate was deprived of its due process rights to a hearing by the

filing of a false affidavit under color of state law.

        13.     Judgment was entered against Cheryl Real Estate in the amount of $12,827.50

which remains due and owing.

        14.     Conrad filed the affidavit either intentionally to deprive Cheryl Real Estate of its

due process rights or recklessly without verifying that the statements in the filed document were

accurate.

        15.     Conrad’s affidavit says definitively that the Defendant failed to provide an answer

or join issue in any way when, if he had checked the Court file or the e-filing system, he would

have seen that such a document was in fact filed two days before his affidavit was submitted.




                                                   4

             Case 1:20-cv-01654-WCG Filed 11/02/20 Page 4 of 6 Document 1
       16.      It is outrageous and violates Cheryl Real Estate’s rights to due process for

corporation counsel to file a false document with a court to obtain a default judgment and then,

when Cheryl Real Estate moves to reopen the default, to object even to that.

       17.      This default was obtained under color of state law, violates Cheryl Real Estate’s

constitutional right to due process, and is a stunning example of a public official lying to a court

about the existence or absence of filed documents and obtaining a monetary judgment against a

taxpayer by depriving her of her right to due process.

       18.      The requirement that court filings accurately reflect the state of the court file is

ministerial in nature.

       19.      Cheryl Real Estate requests relief pursuant to 42 U.S.C. § 1983, including but not

limited to the attorneys fees associated with bringing this action and with litigating the state court

matter, punitive damages, compensatory damages, exemplary damages, and other damages that

this court may see fit.

       WHEREFORE, Plaintiff demands judgment against Defendant as follows:

       A. For attorneys fees associated with bringing this action and with litigating the state court

             matter;

       B. For punitive damages;

       C. For compensatory damages;

       D. For exemplary damages; and

       E. For all other damages this Court may see fit.

                       PLAINTIFF DEMANDS A TWELVE PERSON JURY




                                                  5

          Case 1:20-cv-01654-WCG Filed 11/02/20 Page 5 of 6 Document 1
       Dated this 2nd day of November, 2020.

                                   MAYER, GRAFF & WALLACE LLP


                                         s/ Justin F. Wallace
                                   By: _______________________________________
                                         Justin F. Wallace
                                         State Bar No.: 1069331
                                         Attorneys for Plaintiff Cheryl Vogel

Mailing Address
1425 Memorial Drive, Suite B
Manitowoc, WI 54220
(920) 683-5800 Telephone
(800) 465-1031 Facsimile
jwallace@mgwlawwi.com




                                               6

         Case 1:20-cv-01654-WCG Filed 11/02/20 Page 6 of 6 Document 1
